The Supreme Court, in the foregoing opinion, having held that the act of the Alabama Legislature of July 17, 1915, is contrary to the expressed purpose and scope of the amendatory act of Congress of March 4, 1915, and that as to engines engaged in interstate commerce it has no application, and it appearing from the record that none of the engines of the defendant are engaged exclusively in intrastate business, and it having been said in the opinion that it was immaterial that the final rules on the subject were not promulgated until after the commission of the alleged offense, notwithstanding the argument of Judge Brown in his dissenting opinion in the Court of Appeals, which appears to us to be sound, the judgment in this case is reversed, and judgment will be here rendered discharging the defendant.
Reversed and rendered.